             Case 3:19-cv-05329-MJP Document 121 Filed 01/04/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          WILLIAM JAMES MATHEW                            CASE NO. C19-5329 MJP
            WALLACE, II,
11                                                          ORDER ADOPTING REPORT AND
                                  Plaintiff,                RECOMMENDATION
12
                   v.
13
            NAPHCARE HEALTHCARE, et al.,
14
                                  Defendants.
15

16

17          THIS MATTER comes before the Court on Plaintiff William James Mathew Wallace,

18   II’s Objections (Dkt. No. 119) to the Report and Recommendation of the Honorable David W.

19   Christel, United States Magistrate Judge (Dkt. No. 118.) Having reviewed the Report and

20   Recommendation, the Objections, Defendants’ Response to the Objections (Dkt. No. 120), and

21   all related papers, the Court ADOPTS the Report and Recommendation.

22          The relevant facts and procedural background are set forth in detail in the Report and

23   Recommendation. (Dkt. No. 119.) Magistrate Judge Christel concluded that Plaintiff failed to

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
              Case 3:19-cv-05329-MJP Document 121 Filed 01/04/21 Page 2 of 3




 1   allege facts and the evidence fails to show that Defendants violated his constitutional rights and

 2   found that leave to amend is not warranted. Magistrate Judge Christel therefore recommended

 3   granting the City of Tacoma’s Motion to Dismiss (Dkt. No. 98), and Pierce County and the

 4   Medical Defendants’ Motions for Summary Judgment (Dkt. Nos. 96, 100). Plaintiff now asserts

 5   two objections to the Report and Recommendation, arguing the Report does not (1) adequately

 6   acknowledge the “the severe disadvantage the denial of law library access has placed on the

 7   Plaintiff” or (2) appropriately weigh the evidence against Defendant Dr. Miguel Balderrama.

 8   (Dkt. No. 119 at 1-3.) Plaintiff also argues that he should be appointed counsel. (Id. at 2.)

 9          Under Federal Rule of Civil Procedure 72, the Court must resolve de novo any part of the

10   Magistrate Judge’s Report and Recommendation that has been properly objected to and may

11   accept, reject, or modify the recommended disposition. Fed. R. Civ. P. 72(b)(3); see also 28

12   U.S.C. § 636(b)(1). Defendants argue that Plaintiff has failed to make proper objections, instead

13   he “mostly just rehashes the unrelated arguments of his repeatedly denied requests for appointed

14   counsel.” (Dkt. No. 120 at 2.) The Court agrees.

15          Only Plaintiff’s argument about Defendant Balderrama is in any way related to the

16   Report and Recommendation, and that argument was well-addressed and disposed of in the

17   Report. After reviewing the evidence, Magistrate Judge Christel found “nothing in the record to

18   suggest Defendant Balderrama or the Medical Defendants’ course of treatment was medically

19   unacceptable under the circumstances or that they chose this course with reckless disregard.”

20   (Dkt. No. 118 at 18.) Magistrate Judge Christel’s conclusion is supported by the only evidence

21   in the record, evidence showing that “during Plaintiff’s multiple visits with medical providers,

22   little swelling was detected, Plaintiff’s complaints of pain were relatively minor, and his range of

23   motion was only slightly limited at times.” (Dkt. No. 118 (citing Dkt. Nos. 82, 84).) Plaintiff

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
              Case 3:19-cv-05329-MJP Document 121 Filed 01/04/21 Page 3 of 3




 1   was also observed walking independently with a steady gait and without a limp. (Id. (citing Dkt.

 2   No. 82, Ex. 1 at 42-44).)

 3          The Court therefore ADOPTS the Report and Recommendation, and orders as follows:

 4          (1) The Pierce County Defendants’ Motion for Summary Judgment (Dkt. 96) is

 5              GRANTED. Defendant City of Tacoma’s Motion to Dismiss (Dkt. 98) is

 6              GRANTED. T he Medical Defendants’ Motion for Summary Judgment (Dkt. 100) is

 7              GRANTED;

 8          (2) The case is closed.

 9

10          The clerk is ordered to provide copies of this order to Plaintiff, counsel for Defendants,

11   and to the Honorable David W. Christel.

12

13          Dated January 4, 2021.



                                                          A
14

15
                                                          Marsha J. Pechman
16                                                        United States Senior District Judge

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 3
